Supplement dated February 28, 2011 to Prospectus dated May 1, 2010 for PRUDENTIAL VARIABLE CONTRACT ACCOUNT GI-2 on behalf of PRUBENEFIT SELECTSMGroup Flexible Premium Variable Universal Life Insurance Contracts The following changes are applicable to PruBenefit Select Group Flexible Premium Variable Universal Life Insurance Contracts: Effective February 28, 2011, the Funds listed below will no longer be available under PruBenefit Select Group Flexible Premium Variable Universal Life Insurance Contracts. The Prudential Series Fund Ø Flexible Managed Portfolio (Class I) Ø High Yield Bond Portfolio (Class I) Ø Natural Resources Portfolio (Class I) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Ø Invesco V.I. Government Securities Fund (Series I Shares) ØInvesco V.I. Utilities Fund (Series I Shares) AllianceBernstein Variable Product Series Fund, Inc. Ø AllianceBernstein VPSReal Estate Investment Portfolio (Class A) DWS Variable Series I Ø DWS Bond VIP (Class A) DWS Variable Series II Ø DWS Blue Chip VIP (Class A) Ø DWS Global Thematic VIP (Class A) Ø DWS Strategic Income VIP (Class A) Ø DWS Technology VIP (Class A) Fidelity Variable Insurance Products Ø VIPInvestment Grade Bond Portfolio (Service) Ø VIP Overseas Portfolio (Service) Ø VIPValue Leaders Portfolio (Service) JPMorgan Insurance Trust Ø JPMorgan Insurance Trust Core Bond Portfolio (Class 1 Shares) PBSSUPP100 Ed. 2/2011 Page1 of 2 Lazard Retirement Series Ø Lazard Retirement Emerging Markets Equity Portfolio (Service) Neuberger Berman Advisors Management Trust (“AMT”) Ø Neuberger Berman AMT Socially Responsive Portfolio (I Class Shares) PIMCO Variable Insurance Trust Ø PIMCO Real Return Portfolio (Administrative Class) Ø PIMCO Global Bond Portfolio (Unhedged), (Administrative Class) Ø PIMCO All Asset Portfolio (Administrative Class) Van Eck VIP Trust Ø Van Eck VIP Emerging Markets Fund (Initial Class) Ø Van Eck VIP Global Hard Assets Fund (Initial Class) Ø Van Eck VIP Multi-Manager Alternatives Fund (Initial Class) If you have any questions regarding this supplement, please call (800) 286-7754 (Monday through Friday between 9:00 a.m. and 6:00 p.m. Eastern time). PBSSUPP100 Ed. 2/2011 Page2 of 2
